[amendmenttodcrp001.jpg]
ACTIVE/80853771.1 AMENDMENT TO CAMDEN NATIONAL CORPORATION DEFINED CONTRIBUTION
RETIREMENT PLAN A. The Camden National Corporation Amended and Restated Defined
Contribution Retirement Plan, effective as of February 26, 2013 (the “Plan”), is
hereby amended as follows: 1. The definition of Change of Control set forth
Section 1.3 of the Plan is hereby amended by deleting such definition in its
entirety and substituting the following in lieu thereof: “‘Change of Control’
shall have the meaning provided to such term in the 2012 Incentive Plan.” 2.
Section 5.3 of the Plan is hereby amended by deleting such section in its
entirety and substituting the following in lieu thereof: “5.3 Effect of a Change
of Control. If there is a Change of Control, then, notwithstanding any other
provision of this Plan, the following shall occur:  A Participant shall be one
hundred (100) percent vested in the Participant’s Account if, the Participant
incurs a Termination of Employment either (i) by the Company without Cause (as
defined below) or (ii) by the participant with Good Reason (as defined below),
in each case, either (x) within two (2) years following a Change of Control or
(y) within three (3) months prior to a Change of Control, provided a definitive
agreement with respect to such Change of Control has been entered into by the
parties thereto as of the date of such Termination of Employment, with such
accelerated vesting effective as of the date of such Termination of Employment.
 The Change of Control itself shall not constitute a distributable event,
except with respect to a special Plan termination under Section 10.4. For
purposes of this Section 5.3, the following terms shall have the following
meanings: ‘Cause’ shall have the meaning provided to such term in the 2012
Incentive Plan.



--------------------------------------------------------------------------------



 
[amendmenttodcrp002.jpg]
2 ACTIVE/80853771.1 ‘Good Reason’ shall have the same meaning as in the
applicable Participant’s written employment agreement or change of control
agreement (or similar agreement). In the absence of such definition, ‘Good
Reason’ shall mean (a) a material diminution in the Participant’s annual base
salary which shall mean a reduction in the Participant’s salary of at least ten
percent (10%); (b) a material diminution in the Participant’s authority, duties,
or responsibilities; or (c) any other action or inaction that constitutes a
material breach by the Company of the Participant’s employment arrangement. The
Participant is required to provide notice to the Company of the condition giving
rise to the Good Reason within a period not to exceed ninety (90) days of the
initial existence of the condition. The Company shall have thirty (30) days from
the date of any notice from the Participant alleging that a Good Reason
condition exists, to remedy the Good Reason condition. If the Company fails to
remedy the Good Reason condition within thirty (30) days, the Participant may
terminate employment for Good Reason, unless the Company disagrees that a Good
Reason condition exists.” 3. Section 8.3b of the Plan is hereby amended to
insert the following immediately prior to the period at the end thereof: “in
which case the Account of each Participant that has not incurred a Termination
of Employment prior to such Change of Control shall be one hundred (100) percent
vested immediately prior to such termination of the Plan” B. Except as otherwise
so amended, the Plan is confirmed in all other respects. C. The effective date
of this Amendment is as of March 9, 2015. Executed this ninth day of March, 2015
by a duly authorized officer of Camden National Corporation. CAMDEN NATIONAL
CORPORATION By:



--------------------------------------------------------------------------------



 